Citation Nr: 1111140	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-49 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUE

Whether the character of the discharge for the period of service from August 1967 to September 1974 is a bar to entitlement to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Appellant served on active duty from August 1967 to September 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 Administrative Decision by the Reno, Nevada, VA Regional Office (RO).  

In August 2010, a Board video-conference personal hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Appellant received a discharge for the period of service from August 1967 to March 1969 that was conditional, and the characterization of such discharge is not binding.  

2.  The Appellant served on active duty from March 1969 to September 1974, but received an "under conditions other than honorable" discharge upon his separation from service following periods of absence without leave (AWOL) in excess of 180 days and having been dropped from the rolls for desertion; his periods of AWOL were not minor and constituted willful and persistent misconduct.

3.  The Appellant was not insane during the time he was AWOL.



CONCLUSION OF LAW

The character of the Appellant's discharge from August 1967 to September 1974 is a bar to benefits administered by the VA.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.203, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Appellant pre-adjudication notice by letter dated in March 2008.  The United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of VCAA notice in cases concerning the character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the Appellant received adequate VCAA notice.  The March 2008 notice letter made clear that VA was adjudicating the Appellant's status as a veteran prior to discussing the merits of any claims.  The Appellant was provided a copy of the regulation regarding character of discharge and told that he would be eligible for VA benefits if VA found that his service was not dishonorable.  The Appellant was also told to provide information and evidence with respect to the events that led to his discharge and to state why he thought his service was honorable.  

The RO has secured the Appellant's service personnel records (SPRs).  The Appellant has submitted personal statements.  The Appellant has not identified any evidence that remains outstanding, and indicated in May 2008 that he had no other information or evidence to substantiate his claim.  VA's duty to assist is met.  Accordingly, the Board will address the claim.  

Character of Discharge

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  VA has no authority to alter the claimant's discharge classification.  The claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).  

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a 

minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

If the service member was AWOL which materially interfered with the performance of military duty, the requirements as to line of duty are not met.  38 C.F.R. § 3.1(m)(1).  The Court has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29, 32 (1993).  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars.  

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his 

normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  

Initially, the Board notes that the Appellant had two periods of service.  His first period of service was from August 1967 to March 1969.  The Appellant's DD Form 214 reflects an honorable character of service.  Thereafter, the Appellant reenlisted early, which resulted in a second period of service from March 1969 to September 1974.  The Appellant's DD Form 214 reflects a character of service "under conditions other than honorable."  The Appellant then reenlisted early, which resulted in a third period of service from January 9, 1968 to August 10, 1970.  The May 2008 Administrative Decision on appeal stated that the Appellant had originally enlisted in August 1967 for three years and was obligated on that enlistment until August 1970.  The Appellant re-enlisted in March 1969 and was to serve until March 1973.  

The record shows that the Appellant first went AWOL from April 28, 1969 until May 8, 1969.  He again went AWOL for two days in June 1969 and from July 11, 1969 to August 20, 1969.  At that time, he was dropped from the rolls for desertion until September 1969 when he was confined.  After his release from confinement, he was AWOL from November 1969 until again being dropped from the rolls for desertion in January 1970.  He was returned to military control in June 1974 and was discharged in September 1974.  

The Board finds that the Appellant's discharge, dated in March 1969, is not binding as it was not the final termination of the enlistment period.  As such, the Appellant's honorable discharge given in March 1969 is not considered the character of discharge at the final termination of service for the entire reenlistment period.  See 38 C.F.R. § 3.13.  

In arriving at this conclusion, the Board has determined that the Appellant was given a conditional discharge in March 1969, but it was for the purpose of immediate reenlistment.  At that time, he was not eligible for complete separation and that discharge accordingly was conditional in nature.  Thus, the discharge was conditional, pursuant to 38 C.F.R. § 3.13(a)(2), because the discharge was solely for the purpose of reenlistment, occurred during the Vietnam era, and was prior to the date that the Appellant was eligible for unconditional discharge.  It is significant to note that the Appellant was repeatedly AWOL and was labeled a deserter prior to the original completion date of his enlistment.  As such, none the exceptions listed in 38 C.F.R. § 3.13(c) applicable to the Appellant and the period from March 1967 to September 1974 are viewed, for VA purposes, as one single period  with other than honorable discharge for the entire period of service.  

Having determined that the other than honorable discharge applies to the Appellant's service from March 1967 to September 1974, the Board must determine if this discharge is a bar to VA benefits, exclusive of health care benefits of Chapter 17, United States Code.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.354.

The Appellant's SPRs shows that he first went AWOL from April 28, 1969 until May 8, 1969; from June 11 to June 12, 1969; and from July 11, 1969 to August 20, 1969.  At that time, he was dropped from the rolls for desertion until September 1969 when he was confined.  After his release from confinement, he was AWOL from November 1969 until again being dropped from the rolls for desertion in January 1970.  He was returned to military control in June 1974 and was discharged in September 1974.  His DD Form 214 reveals that he was discharged from active duty service with 1826 total days lost.  As noted above, his character of service was designated as "under conditions other than honorable."  The separation authority was Chapter 10, Army Regulation 635-200, which is a voluntary discharge in lieu of trial by court-martial.  
A July 1974 SPR memorandum from commanding officers requested that the Appellant be given an "Undesirable Discharge Certificate" for conduct that "has rendered him triable by court-martial under circumstances which could lead to a bad conduct or dishonorable discharge."  SPRs note the Appellant consulted with counsel prior to requesting a discharge for the good of the service in lieu of trial by court martial.  The May 2008 VA Administrative Decision on appeal concluded that the evidence  constituted a statutory bar to VA benefits under 38 C.F.R. § 3.12(c).  

The Appellant has contended in correspondence and at the Board personal hearing before the undersigned that he was suffering from symptoms of posttraumatic stress disorder (PTSD) for which he was self medicating with drugs and alcohol.  However, there is no evidence of an impaired state of mind at the time the Appellant began his period of unauthorized absence to support the argument.  The record shows that, after his first several periods of AWOL, the Appellant was found guilty at a Special Court Martial (SCM) and sentenced to two months confinement.  In February 1970, it was specifically noted that there was no indication of evident mental instability.  Following this, the Appellant again went AWOL until June 1974 when, according to his testimony, he turned himself into authorities.  

The record does not suggest that the bar to benefits should be overturned because the Appellant was insane when he went AWOL.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  While he has now been diagnosed as having PTSD and a major depressive disorder, there is no evidence that he was insane at the time he went AWOL, and symptoms of PTSD or a major depressive disorder do not equate to insanity.  

In light of the above evidence, the Board finds that the numerous AWOL offenses that led to his other than honorable discharge were willful and persistent misconduct and a regulatory bar to VA benefits as defined under 38 C.F.R. § 3.12(d)(4).  The record shows that the Appellant's pattern of unauthorized absences precluded him from adequately performing his military duties.  In this regard, the Court has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  See, e.g., Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months (over 27 percent AWOL) of active duty service was willful and persistent misconduct); Stringham, 8 Vet. App. at 448 (affirming the Board's finding that four AWOL violations and a failure to obey a lawful order willful and persistent misconduct); Winter, 4 Vet. App. at 32 (upholding a finding that over 18 percent AWOL of active duty service was willful and persistent misconduct).  The Appellant's AWOL status resulted in two findings of desertion and conviction by SCM clearly reflects deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  It cannot be said that his service was "otherwise honest, faithful and meritorious."  Therefore, the Board finds the Appellant's conduct was indeed willful and persistent misconduct, and therefore his discharge is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d).

In addition, there is an additional regulatory bar to VA benefits, where, as here, the appellant accepted an undesirable discharge to escape trial by general courts-martial. 38 C.F.R. § 3.12(d)(1).  Insanity would be a defense, but as explained above, insanity as defined in 38 C.F.R. § 3.354 has not been established in this case.  

In light of the foregoing, the Board finds that the Appellant's discharge from military service was issued under dishonorable conditions, and the appeal must be denied.  Because the discharge was not under conditions other than dishonorable, the discharge acts as a bar to the receipt of VA pension and compensation benefits.  An exception is not warranted because the Appellant was not insane at the time of his willful and persistent misconduct.  In reaching this conclusion, the Board has 

considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The character of discharge for the period of service from August 1967 to September 1974 remains a bar to entitlement to VA benefits.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


